UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 12/11/2019
        U.S. MAGISTRATE JUDGE                                        TIME: 11:30 am

CASE: CV 19-3365 (SJF) Aptive Environment, LLC v. Village of E. Rockaway, New York

TYPE OF CONFERENCE: MOTION                   FTR: 11:12 – 11:23

APPEARANCES:
     For Plaintiff:   Clint Cowan and Kent Krabill

      For Defendant: John E. Ryan

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [         ]
      submitted by the parties.

☐     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
      The action will be tried in accordance with the discretion and the trial calendar of the
      District Judge.

☒     Other: Motion Hearing held.

      The Court has reviewed the parties’ submissions on Plaintiff’s motion for leave to amend,
      DE [40], [42], and held oral argument. Consistent with the colloquy on the record, the
      Court concludes that Plaintiff has met the standards of Fed. R. Civ. P. 15 by acting
      expeditiously and in good faith in seeking leave to amend, and the amended claims are
      not futile. For the sake of clarity, the Court notes that the parties dispute the nature of the
      fees at issue and what the fees are used for, and as a result, whether they violate the First
      Amendment. Therefore, discovery on these issues is appropriate. See Kwong v.
      Bloomberg, 723 F.3d 160, 165-66 (2d Cir. 2013) (reciting the standard for First
      Amendment fee-licensing cases on appeal from decision on summary judgment); see also
      Record of oral argument. The motion for leave to amend is granted. Plaintiff is directed
      to file a copy of the Amended Complaint on the docket.

      The parties are directed to meet and confer about an appropriate discovery schedule and
      to contact Judge Feuerstein’s chambers directly about discovery deadlines.


                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
